Citation Nr: 1034918	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-23 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969, and from December 1976 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned a 30 percent disability evaluation.  A timely appeal was 
noted with respect to the assigned rating. 

A hearing on this matter was held before the undersigned Veterans 
Law Judge on June 18, 2010.  A copy of the hearing transcript has 
been associated with the file.


FINDINGS OF FACT

1.  Prior to February 29, 2008, PTSD was manifested by symptoms 
analogous to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, panic attacks weekly or less often, and chronic sleep 
impairment.

2.  Since February 29, 2008, the Veteran's PTSD symptomatology 
has resulted in symptoms analogous to occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as panic attacks; memory impairment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  PTSD is not currently manifested by occupational and social 
impairment due to symptoms such as obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; an 
inability to establish and maintain effective relationships; or 
symptoms on par with the level of severity contemplated by these 
criteria.  


CONCLUSIONS OF LAW

1.  Prior to February 29, 2008, the criteria for an initial 
disability rating in excess of 30 percent for service connected 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

2.  Since February 29, 2008, the criteria for an initial 
disability rating of 50 percent, but no higher, for service 
connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated November 2006, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claim for a higher initial evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The letter 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established.   

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based on 
all the evidence in July 2008.  The Veteran was able to 
participate effectively in the processing of his claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claim.  The duties to notify and assist have been met.

Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  In 
this matter, by a January 2006 rating action, the Montgomery, 
Alabama, RO granted service connection for PTSD and assigned a 30 
percent disability evaluation.  The Veteran perfected a timely 
appeal with respect to the assigned rating.  

As the present appeal arises from a rating decision which 
established service connection and assigned an initial disability 
rating, the entire period is considered for the possibility of 
staged ratings.  In other words, consideration will be given to 
the possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by diagnostic codes.  38 C.F.R. § 4.27.   

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate 
the disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3.  If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

According to the applicable rating criteria, a 30 percent rating 
will be awarded with evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.   

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic  
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract  thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social  
relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of  personal 
appearance and hygiene; difficulty in adapting to  stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate  behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or own 
name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 
1994).  A GAF score of 61 to 70 is reflective of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF score of 41 to 50 is reflective 
of serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

In the present case, the Veteran contends that the symptomatology 
associated with his service-connected PTSD is more severe than 
that which is reflected in the currently assigned 30 percent 
rating.  The Veteran's assertions regarding his service-connected 
psychiatric pathology involve matters capable of lay observation, 
and are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Such descriptions must, however, be 
considered in conjunction with the clinical evidence of record 
and the pertinent rating criteria.   

Prior to February 29, 2008

In a clinical note dated in January 2000, the Veteran described 
episodes of distress while driving, difficulty at work with his 
secretary, irritability and "changes in voice-conversations 
initiated at home by secretary."

The Veteran received a VA mental health evaluation in December 
2002.  He described his symptoms as depression, irritability, 
avoidance of crowds, chronic sleep impairment, hyperarousal, and 
depression.  He denied hallucinations, delusions, suicidal and/or 
homicidal ideation, and psychiatric hospitalizations.   He used 
alcohol occasionally and had no history of illegal drug use.  He 
had been married for 18 years.  Mental status examination was 
normal, with a mildly depressed mood and congruent affect.  PTSD 
was diagnosed and a GAF score of 60 was assigned.  The Veteran 
filed a claim for service connection for PTSD in January 2003.  

During a February 2003 clinical evaluation, the Veteran's 
symptoms were largely unchanged.  Mental status examination was 
negative for abnormalities.  The Veteran's mood was anxious and 
mildly depressed.  A GAF score of 70, indicative of mild 
symptoms, was assigned.  

In a written statement dated in February 2003, the Veteran noted 
that his symptoms, particularly flashbacks, were triggered by 
crowds, movies, and loud noises.  He indicated that he had 
"swung at [his] wife in [his] sleep" and that he was receiving 
medications to regulate his mood swings.  

In a May 2003 statement, the Veteran's wife wrote that the 
Veteran would hit the mattress while sleeping and that he often 
woke yelling or hitting.  She felt that he slept more than the 
average person.  She reported that the Veteran did "not do well 
in crowds," and would become very irritable.  The Veteran had to 
take medications to calm his nerves before celebrating the 
holidays with his children and their families.  He rarely wanted 
to have guests over, and never wanted to go to others' homes, 
preferring instead to isolate with his wife.  He was short-
tempered with his grandchildren.  If forced to talk about 
Vietnam, the Veteran would cry and suffer additional sleep 
impairment.  

In a clinical note dated in March 2006, the Veteran reported an 
exacerbation of his symptoms due to stress at work.  He had 
started a business with his wife and often found himself 
irritable and angry.  He was not physically violent, but he did 
have increased irritability with his wife.  His sleep was 
"okay," with infrequent nightmares.  Mental status examination 
was unchanged from his previous evaluations.  A GAF score of 65, 
indicative of mild symptomatology, was assigned.  

In May 2006, the Veteran indicated that he had quit his previous 
job because it was too stressful, and that he stayed busy by 
helping out around the house and working twice a week in his 
wife's business.  He enjoyed helping his wife because he could 
leave whenever he got stressed.  A GAF score of 60, indicative of 
moderate symptomatology, was assigned.  

In October 2006, the Veteran reported that he no longer helped 
his wife with her business, as he was often becoming impatient 
and irritable with customers and his wife's business partner, at 
one point threatening him with physical violence.  His wife had 
since sold her share of the business.  He continued to have a 
good relationship with his wife, and they often took trips 
together.  The Veteran planned to look for a part-time job that 
did not require as much interaction with the public.  A GAF score 
of 61 was assigned.  

In December 2006, the Veteran reported to his VA primary care 
physician that his "nerves had been bad recently," and that he 
was experiencing memory loss, increased nightmares and 
flashbacks, a feeling of being "on edge" and wanting to 
"holler and scream."  He often felt the need to "retrench and 
isolate," which had had a negative impact on his wife.  The 
Veteran reported similar symptoms during his January 2007 mental 
health consult, although he had been staying busy by volunteering 
to help other Veterans.  He was also enjoying time with his 
family and friends more often.  A GAF score of 60 was assigned.  

In September 2007, the Veteran had increased anxiety as a result 
of his wife's stroke and an inability to find part-time work.  A 
GAF score of 61 was assigned.  

For the period of time prior to February 29, 2008, the Board 
finds that a 30 percent disability rating is appropriate.  The 
Veteran's symptoms consisted of sleep impairment, depressed 
moods, a need to isolate, irritability, detachment from family 
and friends, and hyperarousal.  Prior to February 29, 2008, he 
did not exhibit such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract thinking; 
or symptoms on par with these criteria.  Although the Veteran has 
been only intermittently employed since January 2006, he was able 
to work in his wife's office supply business, and he has 
expressed an intent to find additional part-time work.  Prior to 
February 29, 2008, his GAF scores ranged primarily between 61 and 
70, indicative of mild symptomatology. 

After consideration of all of the evidence, the Board finds that 
the criteria for the next higher rating of 50 percent for the 
Veteran's service-connected PTSD were not met for the period of 
time prior to February 29, 2008.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Since February 29, 2008

On February 29, 2008, the Veteran received a VA mental health 
examination.  He continued to report irritability and anger, 
especially with his family.  He had nightmares and violent 
behavior while sleeping.  These symptoms occurred several times a 
month.  He became very anxious at loud noises and could not go to 
events where loud noises tended to occur.  He had "severe 
anxiety" in crowds and would often have to leave.  New 
environments tended to cause enormous stress.  He could not go to 
malls, crowds, or big cities.  He had road rage, claustrophobia, 
and panic attacks.  His anxiety and mood swings occasionally 
interfered with his relationship with his spouse, but the 
relationship was described as generally good.  He took 
psychiatric medications to regulate his moods with "moderate" 
response.  

At the time of the interview, the Veteran was not employed.  He 
had distressing recurrent recollections of his in-service 
stressors approximately once a month, and distressing dreams 2 to 
3 times per month.  Distressing television cues would sometimes 
result in flashbacks.  He also had "intense distress at when at 
veterans' affairs events."  He reacted negatively to noises, 
guns, and crowds.  He reported that he did not abuse drugs or 
alcohol.  

On mental status examination, orientation, appearance, hygiene, 
and behavior were all appropriate; however, affect and mood were 
"abnormal with depressed mood which occurs as often as 3 times 
per month...."  Communication, speech and concentration were 
within normal limits.  Panic attacks occurred less than once per 
week, with symptoms of "intense anxiety, anger, palpitations, 
sweating and hyperventilation; also the intense desire to leave 
the situation that he is in."  There were no delusions, 
hallucinations, or obsessional rituals.  Judgment, abstract 
thinking, thought processes, and memory were all within normal 
limits.  There was no suicidal or homicidal ideation.  

The examiner found that the Veteran was "unable to establish and 
maintain effective work/school and social relationships because 
he has great difficulty being around people, in crowds, or in 
unforeseen situations."  His relationships with family members 
were strained because of the unpredictability of his reactions, 
as was his ability to engage in leisure and recreational 
pursuits.  He had "severe anhedonia and cannot experience 
pleasure very easily."  However, he had no difficulty 
understanding commands, nor was he in danger of harming himself 
or others.  A GAF score of 45, indicative of serious symptoms, 
was assigned.

During a March 2008 psychiatric consult, the Veteran reported 
that he was "more irritable and more depressed" and that his 
current medications were not working.  He had decreased 
concentration, increased startle response, low energy, and 
insomnia.  On mental status examination, the Veteran's behavior, 
speech, judgment, insight and impulse control were normal; 
however, his mood was "depressed and irritable" with a 
congruent affect.  He reported that he was drinking 12 to 24 
beers at a time.  There was no suicidal or homicidal ideation, 
nor were there hallucinations or delusions.  His assessment was 
"unstable" and a GAF of 55 to 65, indicative of mild to 
moderate symptomatology, was assigned.  

In November 2009, the Veteran stated some of his chronic sleep 
impairment had been alleviated with medication.  He worked 3 days 
a week at a rental car facility and did woodworking repairs, 
gardened or played with his dogs on the other days.  He had 
several trips planned.  He continued to startle with gunshots, 
and had continued irritability and nightmares.  On mental status 
examination, he had an anxious mood and "full affect," with no 
psychosis or suicidal or homicidal ideation.  A GAF score of 80 
was assigned.  

In April 2010, the Veteran reported that he was participating in 
the Honor Guard and that his symptoms were exacerbated by the 
report of rifles.  He was concerned about memory loss.  

In June 2010, the Veteran testified in a hearing before the 
Board.  He stated that he had difficulty understanding complex 
commands, which caused difficulty maintaining employment.  He was 
easily agitated, which had affected his relationships with family 
members.  He startled easily at the sound of gunshots, which 
could trigger flashbacks.   He was easily stressed by the demands 
of employment, and occasionally had verbal outbursts.  He 
reported that he had panic attacks 3 to 4 times per month.  He 
became disoriented on occasion and relied on his wife to remember 
what he was doing.  He also had problems with long and short term 
memory.  There was no suicidal ideation.  His relationships with 
his family members was "somewhat better" since starting 
medication.  The Veteran continued to attempt to hit his wife 
while sleeping.  He preferred employment where he did not have 
contact with anyone.  

Since February 29, 2008, the evidence of record has shown 
increased irritability and depression, with possible alcohol 
abuse and subjective complaints of cognitive dysfunction.  
Although the Veteran is employed, he is able to work only part-
time, away from contact with the public, and yet he still finds 
his employment to be a considerable source of stress.  His 
symptoms are certainly limiting, as evidenced by the assignment 
of a GAF score of 45 in February 2008.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  However, the 
subsequent GAF scores of 55-65 and 80 indicate that the Veteran's 
symptomatology is in the mild to moderate range.  He was able to 
obtain part-time employment at a car rental establishment and 
engage in leisure pursuits with the help of medications.  
Although he has a need to isolate, he does have a good 
relationship with his wife and planned to take several trips with 
her.  The Veteran can function independently, and his activities 
of daily living are not affected.  Consequently, the Board finds 
that the Veteran is entitled to a disability rating of 50 
percent, but no higher, for service connected PTSD, effective 
February 29, 2008.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence has shown that the Veteran's flow of speech is 
appropriate. He has also been noted to be able to maintain 
personal hygiene.  His thought processes are relevant and goal-
directed.  There are no hallucinations or delusions, nor was 
there suicidal or homicidal ideation.  There are no obsessional 
rituals.  Although the Veteran has admitted to verbal outbursts, 
and there is no evidence that these confrontations became 
physical.  Accordingly, a rating in excess of 50 percent is not 
warranted.

Extraschedular Consideration

There is no evidence that the Veteran has been hospitalized for 
his disability or that it has interfered with his work to a 
marked degree.  Although the Veteran testified that he has often 
had to leave jobs due to an inability to cope with stress, he is 
presently working 3 days a week at a car rental establishment.  
The existing schedular rating is based upon the average 
impairment of earning capacity, and is intended to be considered 
from the point of view of the Veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for his 
PTSD for any time during the current appeal is, therefore, not 
warranted.  38 C.F.R. § 3.321 (b)(1).  


ORDER

Prior to February 29, 2008, entitlement to an initial disability 
evaluation in excess of 30 percent for PTSD is denied.

Since February 29, 2008, entitlement to an initial disability 
evaluation of 50 percent, but no higher, for PTSD is allowed, 
subject to the regulations governing the award of monetary 
benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


